57 N.Y.2d 739 (1982)
In the Matter of Raymond R. Walker, Appellant,
v.
George D. Salerno et al., Constituting the Board of Elections of the State of New York, Respondents.
Court of Appeals of the State of New York.
Argued September 10, 1982.
Decided September 10, 1982.
Michael Perley for appellant.
Stanley L. Zalen and Thomas P. Zolezzi for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (89 AD2d 1031).